                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )   Criminal No. 19-176
                                              )
NATHANIEL THOMAS                              )

              OPINION and ORDER ON MOTION TO RECONSIDER
             DETENTION ORDER IN LIGHT OF COVID-19 PANDEMIC

       Presently before the court is Defendant Nathaniel Thomas’ Motion to Reconsider

Detention Order in Light of COVID-19 Pandemic. ECF No. 34. The Government opposes

Defendant’s motion. ECF No. 37. For the reasons set forth below, Defendant’s Motion will

be denied.

       Defendant is charged in Count One of the Indictment with possession with intent to

distribute 100 grams or more of acetyl fentanyl, 40 grams or more of fentanyl, and a quantity

of heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(vi), and 841(b)(1)(C), on or

about May 29, 2019. ECF No. 10. At Count Two, he is charged with possession with intent

to distribute a quantity of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)C), on or

about May 29, 2019. On May 31, 2019, a detention hearing was held before Magistrate Judge

Robert J. Mitchell. ECF No. 8. After hearing evidence and argument, Magistrate Judge

Mitchell ordered Defendant detained, finding that Defendant had not overcome the

presumption that Defendant was a danger to the community and a risk of flight. Order of

Detention Pending Trial, at 3, ECF No. 9.

       Defendant seeks relief under the provision of the Bail Reform Act governing

temporary release, which states in pertinent part: “[t]he judicial officer may, by subsequent

order, permit the temporary release of the person, in the custody of a United States Marshal
or another appropriate person, to the extent that the judicial officer determines such release

to be necessary for preparation of the person's defense or for another compelling reason.”

18 U.S.C. § 3142(i) (emphasis added). The Court is unaware of any authority that provides

a defendant with a right to a hearing when he seeks temporary release under § 3142(i), and

the Court is able to resolve the motion without a hearing or oral argument.

       Defendant contends that as an inmate at the Allegheny County Jail, he is at much

graver risk of contracting COVID-19 than if released to home confinement and that he is

particularly vulnerable because he has a documented history of seasonal bronchitis and

acute ulcerative colitis. In addition, Defense counsel notes that Defendant’s ability to meet

with counsel, communicate with counsel, and to review discovery materials has been

thwarted by the COVID-19 pandemic. Defendant presents a well-reasoned argument

focusing on several concerns relating to the pandemic. He submits that there are

combinations of conditions to assure the safety of the community and to ensure his

appearance. Defendant suggests that he be released on electronic monitoring to his

girlfriend’s house where he had been staying prior to his arrest, with any other conditions

the Court chooses to impose.

       The Court recognizes the potential for Defendant’s exposure to the COVID-19 virus

at the Allegheny County Jail. Unfortunately, that potential exists anywhere in the

community. As explained in detail by the government in its response, the Allegheny County

Jail, along with this Court and other local authorities, have taken the necessary steps and

precautions to help stop the spread of the COVID-19 virus amongst the population of

Allegheny County, including those individuals detained in the Jail. As of the date of this


                                                2
opinion and order, the COVID-19 virus has not been detected at the Allegheny County Jail.

Additionally, there is no indication that Defendant’s medical needs are not being addressed

at the Jail. While the Court is sympathetic to Defendant’s medical concerns and claims

regarding possible complications caused by the COVID-19 virus, such speculation

concerning possible future conditions does not constitute a “compelling reason” for

temporary release. In other words, Defendant’s current arguments for release do not

outweigh the factors considered by the Magistrate Judge in ordering his detention.

       With respect to Defense counsel’s general concerns about communication with

Defendant and review of discovery material, the court is confident that Allegheny County Jail

officials will respect the privileged nature of attorney-client telephone calls. In addition,

written correspondence is also a viable method of communication. As explained by the

government, the Allegheny County Jail offers confidential video conferencing for inmates and

their attorneys. The effort by the Jail now includes nine rooms dedicated to video

conferencing, and the Jail has allocated three officials to assist with said conferencing. These

forms of communication are sufficient given that pretrial motions are not due until April 13,

2020, and the United States District Court for the Western District of Pennsylvania has

already stated that “the period of time from March 13, 2020 to April 27, 2020 is considered to

be excluded time in all criminal proceedings in this Court pursuant to U.S.C. §

3161(h)(7)(A).” See Misc. No. 2:20-mc-394-MRH. If requested, the Court will consider

granting an additional extension of time for Defendant’s pretrial motions in light of the

practical difficulties caused by the pandemic.




                                                 3
       The Court concludes that the Order detaining Defendant remains appropriate.

Temporary release of Nathaniel Thomas is not warranted.

       AND NOW, this _____ day of March, 2020, it is HEREBY ORDERED that

Defendant’s Motion to Reconsider Detention Order in Light of COVID-19 Pandemic (ECF

No. 34) is DENIED.


                                           BY THE COURT:


                                           Marilyn J. Horan
                                           United States District Judge




                                            4
